 

Exhibit 10.23

CHANGE OF CONTROL AND NON-SOLICITATION AGREEMENT

 

THIS CHANGE OF CONTROL AND NON-SOLICITATION AGREEMENT (this “Agreement”) is
entered into as of the 8th day of October, 2014, by and among First Defiance
Financial Corp. an Ohio corporation and thrift holding company (“First
Defiance”), First Federal Bank of the Midwest, a federal savings bank (“First
Federal”) (collectively, with First Defiance, the “Company”), and John Reisner,
an individual (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee has been employed by the Company since September 3, 2013;

 

WHEREAS, as a result of the skill, knowledge and experience of the Employee, the
Company believes it is in the best interest of the Company to provide the
Employee with a sense of security to encourage the Employee to remain an
employee of the Company; and

 

WHEREAS, the Company and the Employee desire to enter into this Agreement to set
forth their understanding as to their respective rights and obligations in the
event of the termination of Employee's employment under the circumstances set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Employee hereby agree as follows:

 

1.          Term. The term of this Agreement shall begin on the date above and
shall continue until the first anniversary of the Agreement, unless sooner
terminated for Just Cause, as defined in this Agreement. This Agreement shall
automatically renew for additional one year periods following the original term,
at the end of each subsequent one year period, upon the same terms and
conditions unless the Company provides at least 30 days prior notice of its
intent not to renew.

 

2.          Termination of Employment.

 

(a)          Termination by the Company in Connection with a Change of Control.
In the event that the employment of the Employee is terminated by the Company,
or its successors or assigns, at any time during the Term for any reason other
than Just Cause within six months prior to a Change of Control (hereinafter
defined) or within one year after a Change of Control, then the following shall
occur:

 

(i)          The Company shall promptly pay to the Employee or to his
beneficiaries, dependents or estate an amount equal to two times the Employee's
annual base salary as last set by the Company prior to the Change of Control as
most recently set prior to the occurrence of the Change of Control;

 

(ii)         The Company shall pay the premiums required to maintain coverage
for the Employee and his eligible dependents under the health insurance plan of
the Employer in which the Employee is a participant immediately prior to the
Change of Control of the Company in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, until the earliest of (A) the
first anniversary of the termination of the Employee's employment or (B) the
date on which the Employee is included in another employer’s comparable health
insurance plan as a full-time employee; and

 

 

 

 

(iii)        The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall any amounts received from other employment or otherwise by the
Employee offset in any manner the obligations of the Company hereunder, except
as specifically stated in clause (ii) above.

 

For purposes of this Agreement, the term “Just Cause” shall mean personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order or material breach of any provision of
this  Agreement.  For purposes of this paragraph, no act or failure to act on
the Employee’s part shall be considered “willful” unless done, or omitted to be
done, by the Employee not in good faith and without reasonable belief that the
Employee’s action or omission was in the best interest of the Company.

 

(b)          Termination by the Employee in Connection with a Change of Control.
The Employee may voluntarily terminate the Employee's employment pursuant to
this Agreement within twelve months following a Change of Control and shall be
entitled to compensation as set forth in Section 2(a) of this Agreement in the
event that, without the Employee’s express written consent, there is:

 

(i)          an assignment by the Company to the Employee of any duties that are
materially inconsistent with his positions, duties, responsibilities and status
with the Company immediately prior to such Change of Control;

 

(ii)         a material change in the Employee’s reporting responsibilities,
titles or offices as an employee and as in effect immediately prior to such a
Change of Control; or

 

(iii)        a removal of the Employee from or a failure to re-elect the
Employee to the offices of General Counsel and Executive Vice President of First
Federal, except in connection with Just Cause, or the Employee’s death;

 

(iv)        a reduction by the Company in the Employee’s base salary, as in
effect immediately prior to the Change of Control;

 

(v)         a relocation of the principal executive office of the Company
outside of the Defiance, Ohio area or, a requirement that the Employee be based
anywhere other than an area in which the Company’s principal executive office is
located, except for required travel on business of the Company to an extent
substantially consistent with the Employee’s present business travel
obligations;

 

 -2- 

 

 

(vi)        a failure by the Company to provide the Employee with the same
fringe benefits that were provided to the Employee immediately prior to a Change
of Control, or with a package of fringe benefits (including paid vacations)
that, though one or more of such benefits may vary from those in effect
immediately prior to such Change of Control, is substantially comparable in all
material respects to such fringe benefits taken as a whole;

 

(vii)       a failure by the Company to obtain the assumption of and agreement
to perform this Agreement by any successor as contemplated in Section 7 hereof;
or

 

(viii)      a failure by the Company to comply with any material provision of
this Agreement.

 

In the event that payments pursuant to this Agreement, or any other payments are
made by the Company to the Employee which would constitute a “parachute payment”
within the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations promulgated thereunder (“Section
280G”), or would result in the imposition of a penalty tax pursuant to Section
280G, such payments shall be reduced to the maximum amount that may be paid
under Section 280G without exceeding such limits. In the event a reduction in
payments is necessary in order to comply with the requirements of this Agreement
relating to the limitations of Section 280G or applicable banking regulatory
limits, the Employee may determine, in his sole discretion, which categories of
payments are to be reduced or eliminated.

 

(c)          Death of Employee. This Agreement shall automatically terminate
upon the death of the Employee.

 

(d)          “Golden Parachute” Provision. Any payments made to the Employee
pursuant to this Agreement or otherwise are subject to and conditioned upon
compliance with 12 U.S.C. §1828(k) and any regulations promulgated thereunder.

 

(e)          Definition of “Change of Control”. A “Change of Control” shall have
the meaning set forth in Section 409A(a)(2)(A)(v) of the Code.

 

3.          Confidential Information. The Employee acknowledges that the
Employee has learned and has access to confidential information regarding the
Company and its customers and businesses. The Employee agrees and covenants not
to disclose or use for the Employee's own benefit, or the benefit of any other
person or entity, any confidential information, unless or until the Company
consents to such disclosure or use or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Employee shall
not knowingly disclose or reveal to any unauthorized person any confidential
information relating to the Company, its parent, subsidiaries or affiliates, or
to any of the businesses operated by them, and the Employee confirms that such
information constitutes the exclusive property of the Company. The Employee
shall not otherwise knowingly act (a) to the material detriment of the Company,
its subsidiaries, or affiliates, or (b) in a manner which is inimical or
contrary to the interests of the Company.

 

 -3- 

 

 

4.          Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee, the Employee's beneficiaries or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section 4 shall preclude (a) the Employee from
designating a beneficiary to receive any benefits which were payable hereunder
prior to the Employee's death, or (b) the executors, administrators, or other
legal representatives of the Employee or the Employee's estate from assigning
any rights hereunder to the person or persons entitled thereto.

 

5.          Non-Solicitation Provisions.   If the Employee terminates his
employment with the Company for any reason, the Employee agrees that, for a
period of 12 months following the termination of the Employee's employment, the
Employee shall not directly or indirectly, solicit, divert, take away or
interfere with, or attempt to solicit, divert, take away or interfere with, the
relationship of the Company or any of their subsidiaries with any person or
entity who is or was a customer, or employee or supplier of the Company or any
of their subsidiaries immediately prior to the date of termination.

 

The parties hereto acknowledge and agree that the covenant set forth in this
Section is fair and reasonable and are reasonably required for the protection of
the Company. In the event that any court determines that the time period is
unreasonable and that such covenant is to that extent unenforceable, the parties
hereto agree that the covenant shall remain in full force and effect for the
greatest time period that would not render it unenforceable.

 

6.          No Attachment. Except as required by law, no right to receive
payment under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy, or similar process of assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

 

7.          Binding Agreement. This Agreement shall be binding upon, and inure
to the benefit of, the Employee and the Company and their respective permitted
successors and assigns.

 

8.          Amendment of Agreement. This Agreement may not be modified or
amended, except by an instrument in writing signed by the parties hereto.

 

9.          Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor, shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.

 

10.         Severability. If, for any reason, any provision of this Agreement is
held invalid, such invalidity shall not affect the other provisions of this
Agreement not held so invalid, and each such other provision shall, to the full
extent consistent with applicable law, continue in full force and effect.

 

 -4- 

 

 

11.         Headings. The headings of the paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

 

12.         Governing Law; Regulatory Authority. This Agreement has been
executed and delivered in the State of Ohio and its validity, interpretation,
performance and enforcement shall be governed by the laws of the State of Ohio,
except to the extent that federal law is governing. If this Agreement conflicts
with any applicable federal law as now or hereafter in effect, then federal law
shall govern.

 

13.         Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes any prior employment
agreement between the Company or any predecessor of the Company and the
Employee.

 

14.         Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed delivered if such notice or
communication is in writing and is delivered personally or by facsimile
transmission or is deposited in the United States mail, postage prepaid,
addressed as follows:

  

If to the Company:           First Defiance Financial Corp.     601 Clinton St.
    Defiance, OH 43512         If to the Employee:           John Reisner    
8201 Heller Road     Whitehouse, Ohio 43571  

 

 -5- 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and the Employee has signed this Agreement, each as of
the day and year first above written.

 

Attest:   FIRST DEFIANCE FINANCIAL CORP.             By               EMPLOYEE  
          By         John Reisner             FIRST FEDERAL BANK OF THE MIDWEST
            By  

 



 -6- 

 

